Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restriction filed on April 8, 2022 is acknowledged.
Claims 1-2, 6, 9-15, 17, 21 and 24-31 are pending in this application.


Restriction
Applicant’s election of Group 1 (claims 1-2, 6 and 9-12) and the election of the species a combination of SEQ ID NO: 1 and 2 for the peptide, gel for the species of formulation, between 0.001% (w/w) and 3% (w/w) of peptide, metronidazole for the species of BV-associated organisms, LACTIN-V for the species of live bacterial composition, 5 grams for the amount of antibiotic, concurrent for the species of type of administration, 5 days for the species o time frame, L. crispatus CTV-5 for the species of H2O2-producing vaginal Lactobacillus, and prevent PTB a s the species of outcome in the reply filed on April 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction is deemed to be proper and is made FINAL in this office action. Claims 13-15, 17, 21 and 24-31 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. The species of LACTIN-V for the species of live bacterial composition, 5 grams for the amount of antibiotic, concurrent for the species of type of administration, 5 days for the species o time frame, L. crispatus CTV-5 for the species of H2O2-producing vaginal Lactobacillus, and prevent PTB do not read on the elected invention, therefore is moot. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to nonelected species, and prior art was found. Claims 1-2, 6 and 9-12 are examined on the merits in this office action.


Objections
3.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention provides for methods...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract is recommended to be amended to recite, “Methods of increasing levels…are described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
4.	Claim 11 is objected to for the following minor informality: claim 11 contains the acronym “BV-associated”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., bacterial vaginosis associated (BV-associated). The abbreviations can be used thereafter.

Rejections
35 U.S.C. 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabant reference (US 2015/0050253).
8.	Gabant reference teaches bacteriocins to control the growth of microbial cells (see abstract). Gabant reference teaches a composition comprising bacteriocins or combination of bacteriocins (see paragraph [0031]). Gabant reference teaches a protein comprising 98.7% sequence identity to instant SEQ ID NO: 1 (see SEQ ID NO: 136) and a protein comprising 98.7% sequence identity to instant SEQ ID NO: 2 (see SEQ ID NO: 10), meeting the limitation of instant claim 1ii). Gabant reference teaches limited number of protein sequences. Gabant reference teaches aqueous solution (see for example, paragraphs [0100] and [0116]). In regards to instant claim 1iii), this is an intended use. Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. Since the reference teaches all of the active components of instant claim 1, the reference anticipates instant claim 1.
	Please note: If Applicant argues that SEQ ID NOs: 136 and SEQ ID NO: 10 that share 98.7% sequence identity to instant SEQ ID NOs: 1 and 2, respectively, of Gabant reference do not have the bacteriocin activity, a rejection under 35 U.S.C. 112(a) may be applied.



35 U.S.C. 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 9 recites, “…wherein the formulation is a gel, cream, ointment, foam, film, capsule, tablet, powder, pessary, insert, or suppository suitable for topical intravaginal applications.” It is unclear how a capsule and tablet can be applied topically for intravaginal applications. Instant specification does not define how capsule and tablet can be applied topically. Therefore, the metes and bounds of the claim is indefinite.


CLOSEST ART TO INSTANT SEQ ID NOs: 1-4
12.	The closest art to instant SEQ ID NOs: 1 and 2 is Gabant reference (US 2015/0050253). Gabant reference teaches protein sequences comprising 98.7% sequence identity to instant SEQ ID NO: 1 (see SEQ ID NO: 136) and instant SEQ ID NO: 2 (see SEQ ID NO: 10). 
13.	The closet art to instant SEQ ID NO: 3 is Klaenhammer et al (US 2006/0134745). Klaenhammer et al teach a protein sequence that has 33% sequence identity to instant SEQ ID NO: 3 (see SEQ ID NO: 84).
14.	The closest art to instant SEQ ID NO: 4 is Yount et al (US 2020/0123209). Yount et al teach a protein sequence that has 26.8% sequence identity to instant SEQ ID NO: 4.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654